Citation Nr: 1757187	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral elbow disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder, other than left shoulder rotator cuff tear and surgical scars.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected left knee disability. 

6.  Entitlement to service connection for a right ankle disorder, including as due to a left ankle disability.

(Entitlement to increased ratings for right and left knee disabilities and a total disability rating due to individual unemployability will be addressed at a later date.)  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1979 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral hand disorder, a bilateral elbow disorder, a bilateral shoulder disorder, a cervical spine disorder, a left ankle disorder, a right ankle disorder, and for residuals of head trauma.  

A videoconference Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In July 2012 and March 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that the Veteran has perfected an appeal as to RO's May 2016 rating decision that denied increased ratings for right and left knee disabilities and entitlement to a total disability rating due to individual unemployability (TDIU).  On his August 2016 substantive appeal, the Veteran indicated his desire to testify during a videoconference hearing before a Board member.  The Veteran has not withdrawn this request for a hearing. Upon review of the Veterans Appeals Control and Locator System (VACOLS), these issues were certified to the Board in September 2016.  As these claims have been separately certified to the Board, and because the Veteran's hearing on the issues is awaiting scheduling, the Board will not address these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's claims must be remanded for due process reasons.  Following the issuance of a November 2016 supplemental statement of the case (SSOC), additional VA medical records dated through June 2017 were associated with the claims folder.  Since the RO had not had an opportunity to review this evidence, the Board asked the Veteran whether he wished to waive that right.  In response, in October 2017, the Veteran submitted a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence.  As such, a remand is warranted for the RO to consider the additional evidence and issue an SSOC.

A remand is also needed to obtain supplemental VA medical opinions that address whether the Veteran's left and right ankle disorders are secondary to his service-connected bilateral knee disabilities.  In July 2017, the RO obtained a VA medical opinion that addressed whether the Veteran's left ankle disorder was proximately due to or a result of his service-connected left knee disability, but the VA examiner did not discuss aggravation.  See 38 C.F.R. § 3.310 (2017) (secondary service connection may be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability).  Moreover, no opinion was obtained addressing the Veteran's right ankle disorder on a secondary basis. 

On remand, the Veteran should be provided with proper notice regarding entitlement to service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a secondary service connection notice letter concerning his claims for service connection for right and left ankle disorders.

2. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist in order to provide a medical opinion that addresses whether the Veteran's right and left ankle disorders are secondary to his service-connected bilateral knee disabilities.  If deemed necessary by the examiner, afford the Veteran with a VA examination for his claimed bilateral ankle disorders.  

The examiner is asked to address the following questions:

a).  Is it at least as likely as not (i.e. 50 percent or greater probability) that the current diagnosed left ankle is proximately due, the result of, or aggravated (beyond a natural progression by, the service-connected knee disabilities?

b).  Is it at least as likely as not (i.e. 50 percent or greater probability) that the current diagnosed right ankle is proximately due, the result of, or aggravated (beyond a natural progression by, the service-connected knee disabilities?
A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completion of the above, re-adjudicate the claims based on a review of evidence associated with the claims folder since the November 2016 supplemental statement of the case (SSOC). If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

